DISMISS and Opinion Filed October 22, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00976-CV

                  ACE CASH EXPRESS, INC., Appellant
                               V.
       SENTHILKUMAR RAMANATH AND EZCORP ONLINE, INC., Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-01709-2014

                            MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Evans
                                  Opinion by Justice Bridges
       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant has

informed the Court that it no longer wishes to pursue this appeal. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




140976F.P05
                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ACE CASH EXPRESS, INC., Appellant                  On Appeal from the 219th Judicial District
                                                   Court, Collin County, Texas.
No. 05-14-00976-CV        V.                       Trial Court Cause No. 219-01709-2014.
                                                   Opinion delivered by Justice Bridges.
SENTHILKUMAR RAMANATH AND                          Justices Lang and Evans, participating.
EZCORP ONLINE, INC., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered October 22, 2014.




                                             –2–